Exhibit 10.2

OXBRIDGE RE HOLDINGS LIMITED

OMNIBUS INCENTIVE PLAN

SHARE OPTION AWARD AGREEMENT

Dear                     :

You have been granted an option (the “Option”) to purchase ordinary shares of
common equity of Oxbridge Re Holdings Limited (the “Company”), pursuant to the
Company’s 2014 Omnibus Incentive Plan (the “Plan”) and this Share Option Award
Agreement (the “Option Agreement”). Your Option is granted under and governed by
the terms and conditions of the Plan and this Option Agreement. Additional
provisions regarding this Option and definitions of capitalized terms used and
not defined in this Option Agreement can be found in the Plan.

 

Optionee: Grant Date: Type of Option: Number of Option Shares: Exercise Price
per Share: Term:

This Option shall expire on the tenth anniversary of the Grant Date (the
“Expiration Date”), unless terminated earlier pursuant to the terms of this
Option Agreement or the Plan. Notwithstanding the foregoing, if this Option is
designated as an Incentive Share Option and is granted to an employee who, at
the time of the grant, owns (directly or indirectly, within the meaning of Code
Section 424(d)) more than ten percent (10%) of the total combined voting power
of all classes of shares of the Company or of any Subsidiary, then the
Expiration Date shall mean the fifth anniversary of the Grant Date.

 

Upon termination or expiration of this Option, all your rights hereunder shall
cease.

Termination of Employment:

The following conditions apply in the event that your employment or service with
the Company is terminated prior to the Expiration Date of this Option. In no
event, however, will the time periods described herein extend the term of this
Option beyond its Expiration Date or beyond the date this Option is otherwise
cancelled pursuant to the provisions of the Plan.

 

a.      Termination As a Result of Death. If your employment or service with the
Company terminates by reason of your death at a time when your employment or
service could not otherwise have been terminated for Cause (defined below), then
your estate or your beneficiary, or such other person or persons as may acquire
your rights under this Option by will or by the laws of descent and
distribution, may exercise this Option until the earlier of: (i) the



--------------------------------------------------------------------------------

Expiration Date, or (ii) the date that is twelve (12) months after the date of
such termination of your employment or service by reason of your death.

 

b.      Termination As a Result of Disability. If your employment or service
with the Company terminates by reason of your disability, as defined in the
Company’s long-term disability plan covering exempt salaried employees (a
“Disability”), at a time when your employment or service could not otherwise
have been terminated for Cause, then you may exercise this Option until the
earlier of: (i) the Expiration Date, or (ii) the date that is twelve (12) months
after the date of such termination of your employment or service by reason of
your Disability.

 

c.      Termination As a Result of Retirement. If your employment or service
with the Company terminates on or after the date you have both attained age
sixty (60) and completed ten (10) years of service with the Company and its
Affiliates (“Retirement”), at a time when your employment or service could not
otherwise have been terminated for Cause, then you may exercise this Option
until the Expiration Date.

 

d.      Termination for Cause. If your employment or service with the Company is
terminated for Cause, then this Option (whether vested or unvested) shall be
forfeited immediately upon such termination, and you shall be prohibited from
exercising your Option as of the date of such termination. For purposes of this
Award Agreement, “Cause” shall have the meaning given such term in the Plan,
unless such term is defined in your employment agreement with the Company or its
Affiliates, in which case “Cause” shall have the meaning set forth in such
employment agreement.

 

e.      Determination of Cause After Termination. Notwithstanding the foregoing,
if after your employment or service terminates the Company determines that it
could have terminated you for Cause had all relevant facts been known at the
time of your termination, then the Company may terminate this Option immediately
upon such determination, and you will be prohibited from exercising this Option
thereafter. In such event, you will be notified of the termination of this
Option.

 

f.       Termination Other than for Cause or As a Result of Death, Disability,
or Retirement. If your employment is terminated other than for Cause or other
than as a result of your death, Disability, or Retirement, then you may exercise
this Option until the earlier of: (i) the Expiration Date, or (ii) the date that
is six (6) months (twelve (12) months in the case of a Director) after the date
of such termination.

 

2



--------------------------------------------------------------------------------

If the date this Option terminates as specified above (other than as a result of
a termination for Cause) falls on a day on which the stock market is not open
for trading or on a date on which you are prohibited by Company policy (such as
an insider trading policy) from exercising the Option, the termination date
shall be automatically extended to the first available trading day following the
original termination date, but not beyond the Expiration Date. Vesting Schedule:

(    ) percent of the Options will vest each quarter, commencing on the Grant
Date, and continuing on April 1st, July 1st, October 1st and January 1st of each
calendar year through to                     , provided you are continuously
employed by or in the service of the Company or its Affiliates through the
applicable quarterly dates.

 

Notwithstanding the foregoing, the Options will vest in full upon the date your
employment or service with the Company is terminated as a result of your death,
Disability, or Retirement.

 

Except as otherwise provided above, upon your termination of employment with, or
cessation of services to, the Company prior to the date the Options are vested,
you will forfeit the unvested Options.

Manner of Exercise:

Notwithstanding anything to the contrary in this Option Agreement, you may
exercise this Option only if it has not been forfeited or otherwise expired, and
only to the extent it has vested. To exercise this Option, you must complete (i)
the Notice of Share Option Exercise in the form attached hereto as Exhibit A
(the “Notice of Share Option Exercise”) and (ii) the Investment Representation
Statement attached hereto as Exhibit B and return each of them to the address
indicated on the Notice of Share Option Exercise; or comply with such other
procedures established by the Company under the Plan from time to time, which
may include a requirement to exercise this Option through an agent designated by
the Company for such purpose or through electronic means or to deliver specific
notices and investment representations to the Company.

 

The exercise of this Option will become effective upon receipt by the Company
(or its designated agent) of your Notice of Share Option Exercise or other
notice pursuant to such procedures and payment of the total exercise price in
full. However, the Company shall not be obligated to issue Shares as a result of
such exercise until all applicable withholding taxes due as a result of the
exercise have been paid in full and any other procedures are completed. In
addition, the Company may suspend exercise of the Option pending its or its
Affiliate’s determination of whether your employment or service will be or could
have been terminated for Cause and, if such a determination is made, any such
notice will automatically be rescinded.

 

If your personal representative or heir, or such other person or persons as may
acquire your rights under this Option by will or by the laws of descent and
distribution, wishes to exercise this Option after your death,

 

3



--------------------------------------------------------------------------------

such person must contact the Company and prove to the Company’s satisfaction
that such person has the right and is entitled to exercise this Option. Your
ability to exercise this Option, or the manner of exercise or payment of
withholding taxes, may be restricted by the Company or Affiliate if required by
applicable law or by the Company’s or Affiliate’s trading policies as in effect
from time to time. Restrictions on Resale: By accepting this Option, you agree
not to sell any Shares acquired under this Option at a time when applicable
laws, Company policies or an agreement between the Company and its underwriters
prohibit a sale. Transferability: You may not transfer or assign this Option for
any reason, other than by will or the laws of descent and distribution or as
otherwise set forth in the Plan. Any attempted transfer or assignment of this
Option, other than as set forth in the preceding sentence or the Plan, will be
null and void. Market Stand-Off: In connection with any underwritten public
offering by the Company of its equity securities pursuant to an effective
registration statement filed under the Securities Act of 1933, as amended (the
“Securities Act”), you agree that you shall not directly or indirectly sell,
make any short sale of, loan, hypothecate, pledge, offer, grant or sell any
option or other contract for the purchase of, purchase any option or other
contract for the sale of, or otherwise dispose of or transfer or agree to engage
in any of the foregoing transactions with respect to, any Shares acquired under
this Option without the prior written consent of the Company and the Company’s
underwriters. Such restriction shall be in effect for such period of time
following the date of the final prospectus for the offering as may be requested
by the Company or such underwriters. In no event, however, shall such period
exceed one hundred eighty (180) days. Recoupment; Rescission of Exercise: If the
Company determines that recoupment of incentive compensation paid to you
pursuant to this Option is required under any law or any recoupment policy of
the Company, then this Option will terminate immediately on the date of such
determination to the extent required by such law or recoupment policy, any prior
exercise of this Option may be deemed to be rescinded, and the Company may
recoup any such incentive compensation in accordance with such recoupment policy
or as required by law. The Company shall have the right to offset against any
other amounts due from the Company to you the amount owed by you hereunder and
any exercise price and withholding amount tendered by you with respect to any
such incentive compensation. Notice of Disqualifying Disposition: If this Option
is designated as an Incentive Share Option and you sell Shares that were
acquired through the exercise of this Option within two years from the Grant
Date or one year from the date of exercise, you must notify the Company of the
sale to permit proper treatment of the compensation expense. Restrictions on
Exercise, Issuance and Transfer of Shares:

a.      General. No individual may exercise this Option, and no shares of Common
Equity subject to this Option will be issued, unless and until the Company has
determined to its satisfaction that such

 

4



--------------------------------------------------------------------------------

exercise and issuance will comply with all applicable federal and state
securities laws, rules and regulations of the Securities and Exchange
Commission, rules of any stock exchange on which shares of Common Equity of the
Company may then be traded, or any other applicable laws. In addition, if
required by underwriters for the Company, you agree to enter into a lock-up
agreement with respect to any shares of Common Equity acquired or to be acquired
under this Option.

 

b.      Securities Laws. You acknowledge that you are acquiring this Option, and
the right to purchase the shares of Common Equity subject to this Option, for
investment purposes only and not with a view toward resale or other distribution
thereof to the public which would be in violation of the Securities Act. You
agree and acknowledge with respect to any shares of Common Equity that have not
been registered under the Securities Act, that: (i) you will not sell or
otherwise dispose of such shares of Common Equity, except as permitted pursuant
to a registration statement declared effective under the Securities Act and
qualified under any applicable state securities laws, or in a transaction which
in the opinion of counsel for the Company is exempt from such required
registration, and (ii) that a legend containing a statement to such effect will
be placed on the certificates evidencing such shares of Common Equity. Further,
as additional conditions to the issuance of the shares of Common Equity subject
to this Option, you agree (with such agreement being binding upon any of your
beneficiaries, heirs, legatees and/or legal representatives) to do the following
prior to any issuance of such shares of Common Equity: (i) to execute and
deliver to the Company such investment representations and warranties as are
required by the Company; (ii) to enter into a restrictive stock transfer
agreement if required by the Company; and (iii) to take or refrain from taking
such other actions as counsel for the Company may deem necessary or appropriate
for compliance with the Securities Act, and any other applicable federal or
state securities laws, regardless of whether the shares of Common Equity have at
that time been registered under the Securities Act, or otherwise qualified under
any applicable state securities laws.

Miscellaneous:

•       This Option Agreement may be amended only by written consent signed by
both you and the Company, unless the amendment is not to your detriment or the
amendment is otherwise permitted without your consent by the Plan.

 

•       The failure of the Company to enforce any provision of this Option
Agreement at any time shall in no way constitute a waiver of such provision or
of any other provision hereof.

 

•       You will have none of the rights of a shareholder of the Company with
respect to this Option until Shares are transferred to you upon exercise of the
Option.

 

5



--------------------------------------------------------------------------------

•       In the event any provision of this Option Agreement is held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
legality or validity of the remaining provisions of this Option Agreement, and
this Option Agreement shall be construed and enforced as if the illegal or
invalid provision had not been included in the Option Agreement.

 

•       As a condition to the grant of this Option, you agree (with such
agreement being binding upon your legal representatives, guardians, legatees or
beneficiaries) that this Option Agreement shall be interpreted by the Board or
the Committee, as the case may be, and that any interpretation by the Board or
the Committee of the terms of this Option Agreement, and any determination made
by the Board or Committee pursuant to this Option Agreement, shall be final,
binding and conclusive.

 

•       This Option Agreement may be executed in counterparts.

BY SIGNING BELOW AND AGREEING TO THIS SHARE OPTION AWARD AGREEMENT, YOU AGREE TO
ALL OF THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO
ACKNOWLEDGE HAVING READ THIS AGREEMENT AND THE PLAN.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and Optionee has executed this Agreement,
effective as of the Grant Date.

 

OXBRIDGE RE HOLDINGS LIMITED OPTIONEE By:

 

 

(Signature)

 

 

(Please print name) (Please print name)

 

(Please print title)

 

6



--------------------------------------------------------------------------------

EXHIBIT A

OXBRIDGE RE HOLDINGS LIMITED

NOTICE OF SHARE OPTION EXERCISE

Your completed form should be delivered to:
                                                             ,
                                                             .
Phone:                                          

Fax:                                          
                                       . Incomplete forms may cause a delay in
processing your option exercise.

OPTIONEE INFORMATION

Please complete the following. PLEASE WRITE YOUR FULL LEGAL NAME SINCE THIS NAME
MAY BE ON YOUR SHARE CERTIFICATE.

 

Name:   

 

Street Address:   

 

 

City:   

 

   State:   

 

   Zip Code:   

 

Work Phone #: (            ) -             -              Home Phone #:
(            ) -             -                     

Social Security #:              -              -             

DESCRIPTION OF OPTION(S) BEING EXERCISED

Please complete the following for each option that you wish to exercise.

 

Grant Date

   Type of
Option
(specify ISO
or NQSO)    Exercise Price
Per Share    Number of
Option Shares
Being
Purchased*    Total Exercise Price
(multiply Exercise Price
Per Share by Number of
Option Shares Being
Purchased)         $       $            $       $            $       $        
   $       $            $       $     

Aggregate Exercise Price

   $     

 

* Must be a whole number only. Exercise of fractional Option Shares is not
permitted.

 

A-1



--------------------------------------------------------------------------------

METHOD OF PAYMENT OF OPTION EXERCISE PRICE

Please select only one:

 

¨ Cash Exercise. I am enclosing a check or money order payable to
“                                ” for the Aggregate Exercise Price.

 

¨ Share Delivery. I am enclosing the following certificate(s) for ordinary
shares of Oxbridge Re Holdings Limited common equity to pay for all or a part of
the Aggregate Exercise Price. The Fair Market Value of these shares (as defined
in the Plan) will be determined as of the date the share certificates are
received by the Company.

 

Certificate Number

  

Certificate Date

  

Number of Shares

                 

The Company is instructed to apply the number of shares indicated above towards
the Aggregate Exercise Price. If the number of shares indicated above covers
less than the Aggregate Exercise Price, I also have enclosed a check or money
order made payable to “Oxbridge Re Holdings Limited” for the balance of the
Aggregate Exercise Price. If the number of shares indicated above covers more
than the Aggregate Exercise Price, the Company will issue to me a new share
certificate for the whole number of shares not needed to pay the purchase price,
and if necessary, a check in the amount of the Fair Market Value of any
fractional share.

 

¨ Cashless Exercise (if available at the time of exercise). I am exercising the
Option pursuant to the cashless exercise provisions provided for by the Company.
The Company will withhold from the Shares otherwise issuable upon exercise a
whole number of shares with a Fair Market Value equal to (or less than) the
Aggregate Exercise Price, and will then issue the net number of remaining Shares
to me. If the whole number of Shares to be withheld does not exactly equal my
Aggregate Exercise Price, then the Company will withhold the whole number of
Shares necessary to cover my Aggregate Exercise Price, and will issue a check to
me equal to the Fair Market Value of any fractional Share not needed.

 

¨ Cashless Exercise Through a Broker-Dealer. I have requested through the broker
specified below to (select only one):

 

  ¨ Sell to Cover. Sell or margin only enough of the option being exercised to
cover the Aggregate Exercise Price (and tax withholding, if elected below),
deliver the sale or margin loan proceeds directly to Oxbridge Re Holdings
Limited and deposit the remaining shares and any residual cash in my brokerage
account.

 

  ¨ Same-Day-Sale. Sell or margin all of the shares of common equity issuable
upon exercise of the options, deliver a portion of the sale or margin loan
proceeds directly to Oxbridge Re Holdings Limited to pay the Aggregate Exercise
Price (and tax withholding, if elected below), and deposit any remaining cash
proceeds in my brokerage account.

 

Sale Price*:  

 

    Sale Date*:  

 

 

A-2



--------------------------------------------------------------------------------

* The sale price and sale date are required in order to execute the cashless
exercise.

 

Broker-Dealer Name:

 

Contact Person:

 

DWAC – Depository Trust Company (DTC) #:

 

Brokerage Account #:

 

Broker Phone #: (            )-            -             Broker Fax #:
(            )-            -                     

 

* It is your responsibility to contact a broker to open a brokerage account and
sell your option shares. Oxbridge Re Holdings Limited WILL NOT send this form to
your broker.

CERTIFICATE INSTRUCTIONS

Please select only one.

Name(s) in which the certificate for the purchased shares will be issued:

 

¨ In my name only

 

¨ In the names of my spouse and myself as community property

 

¨ In the names of my spouse and myself as joint tenants with the rights of
survivorship

 

Spouse’s name (if applicable):

 

The certificate for the purchased shares should be sent to the following address
(complete only if to be sent to a different address than specified in Part 1):

 

Street Address:

 

 

City:

 

State:

 

Zip Code:

 

 

¨ (If Available) I request that Oxbridge Re Holdings Limited instruct its
transfer agent to deliver the shares issuable to me as a result of exercising
the option(s) in book entry form to the brokerage account specified below:

 

Broker-Dealer Name:

 

Contact Person:

 

DWAC – Depository Trust Company (DTC) #:

 

Brokerage Account #:

 

Broker Phone #: (            ) -             -             Broker Fax #:
(            ) -             -                    

 

A-3



--------------------------------------------------------------------------------

METHOD OF SATISFYING TAX WITHHOLDING OBLIGATION

Please select only one. You do not need to complete this Part if you are
exercising only incentive share options (ISOs) or if you are a non-employee
director or consultant.

 

¨ Cash. I am enclosing a check or money order payable to
“                                ” for the withholding tax amount.

 

¨ Tax Amount Request. Please notify me of the amount of withholding taxes that
will be due as a result of this option exercise. I understand that, after
receiving notification of the withholding tax amount, I must immediately remit
to the Company a check or money order payable to “Oxbridge Re Holdings Limited”
for that amount. I understand that the Company will not process my option
exercise until it receives the check or money order covering the withholding tax
amount due.

 

¨ Share Delivery. I am enclosing the following certificate(s) for shares of
Oxbridge Re Holdings Limited common equity to pay for all or a part of the
aggregate minimum federal, state and local taxes required to be withheld. The
Fair Market Value of these shares (as defined in the Plan) will be determined as
of the date this form is received by the Company.

 

Certificate Number

  

Certificate Date

  

Number of Shares

                 

The Company is instructed to apply the number of shares indicated above towards
the withholding tax amount. If the number of shares indicated above covers less
than the withholding tax amount, I also have enclosed (or will promptly provide)
a check or money order made payable to “Oxbridge Re Holdings Limited” for the
balance of the withholding tax amount If the number of shares indicated above
covers more than the withholding tax amount, the Company will issue to me a new
share certificate for the whole number of shares not needed to pay the purchase
price, and if necessary, a check in the amount of the Fair Market Value of any
fractional share.

 

¨ Share Withholding (if available at the time of exercise). The Company is
instructed to withhold that number of whole shares otherwise issuable as a
result of the exercise of the Option(s) having a Fair Market Value on the date
of exercise equal to the aggregate minimum federal, state and local taxes
required to be withheld. If such number of shares covers more than the aggregate
minimum taxes required to be withheld, the Company will issue to me a check in
the amount of the Fair Market Value of any fractional share.

 

¨ Broker Exercise (available only after an initial public offering). I have
elected to exercise my option(s) through a broker. The broker will sell
sufficient Shares to pay for the tax amount and will remit that amount to
Oxbridge Re Holdings Plan.

*            *             *

 

A-4



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND SIGNATURE

Prior to receipt of the Shares exercised in accordance with this Notice, I
acknowledge that I have delivered an executed Investment Representation
Statement to Oxbridge Re Holdings Limited.

 

Signature:

 

Date:

 

FOR COMPANY USE ONLY:

 

Received by the Company on                                       
                                                               .

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

OXBRIDGE RE HOLDINGS LIMITED

INVESTMENT REPRESENTATION STATEMENT

 

OPTIONEE:                     , a resident of                      (“Optionee”)
ISSUER:                      (“Issuer”) SECURITY:                  shares of
Common Equity (the “Shares”) DATE:                  , 20    

In connection with the exercise of any or all options under that certain Share
Option Award, dated [                 , 20    ], between Optionee and Issuer,
Issuer issued the Shares to Optionee and, therefore, Optionee represents to the
Issuer the following:

1. Optionee understands that an investment in the Shares is speculative.
Optionee is aware of the Issuer’s business affairs and financial condition, has
carefully reviewed the Option Agreement and the Oxbridge Re Holdings Limited
2014 Omnibus Incentive Plan, and has acquired sufficient information about the
Issuer to reach an informed and knowledgeable decision to acquire the Shares.
Optionee understands the terms and conditions that apply to the Shares and the
risks associated with an investment in the Shares. Optionee has had adequate
opportunity to consider whether or not to acquire any of the Shares, and to
discuss such purchase with Optionee’s legal, tax and financial advisors.
Optionee is acquiring the Shares voluntarily.

2. Optionee is acquiring the Shares not with a view to, or for resale in
connection with, any “distribution,” within the meaning of the Securities Act of
1933, as amended (“Securities Act”). Optionee understands that the Shares have
not been registered under the Securities Act or any state or non-United States
securities or “blue sky” laws and are being transferred to the Optionee by
reason of an exemption from the Securities Act, which exemption depends upon,
among other things, the bona fide nature of Optionee’s investment intent as
expressed herein.

3. Optionee further acknowledges and understands that the Shares must be held
indefinitely unless they are subsequently registered under the Securities Act or
an exemption from such registration is available. Optionee further acknowledges
and understands that the Issuer is under no obligation to register the Shares.
Optionee understands that the instrument evidencing the Shares will be imprinted
with a legend which prohibits the transfer of the Shares unless they are
registered or such registration is not required in the opinion of counsel
satisfactory to the Issuer.

4. Optionee is aware of the adoption of Rule 144 by the Securities and Exchange
Commission, promulgated under the Securities Act, which permits limited public
resale of shares acquired in a non-public offering subject to the satisfaction
of certain conditions.

5. Optionee further acknowledges and understands that if the Issuer is not
satisfying the current public information requirement of Rule 144 at the time
Optionee wishes to sell the Shares, Optionee would be precluded from selling the
Shares under Rule 144 even if the minimum holding period has been satisfied.

 

B-1



--------------------------------------------------------------------------------

6. In addition, Optionee represents and warrants that:

a. Optionee is capable of bearing the economic risk and burden of the investment
and the possibility of complete loss of all of the investment, and the lack of a
public market such that it may not be possible to readily liquidate the
investment whenever desired.

b. At no time was Optionee presented with or solicited by any leaflet, public
promotional meeting, circular, newspaper or magazine article, radio or
television advertisement, or any other form of general advertising.

c. Optionee understands that, in transferring the Shares, the Issuer has relied
upon the exemption from registration under the Securities Act contained in
Section 4(2) and that, in an attempt to effect compliance with all the
conditions thereof and the applicable state law exemption, the Issuer is relying
in good faith upon all of the foregoing representations and warranties on the
part of the undersigned.

 

Very truly yours, By:

 

Optionee

 

B-2